The Court,


Gilpin Ch. J.,

charged the jury: This is an action of ejectment brought by certain of the heirs at law of John Beeson, deceased, to recover their share, one moiety, of certain land of which the deceased was possessed at the time of his death, situated in Brandywine Hundred in this County.
It is admitted by the defendant, that the land in question was devised to the deceased by his father, as long ago as the year 1788, and that he held and possessed the land up to the time of his death.
It is also admitted that the plaintiffs are heirs at law of the deceased. These facts, therefore, are not in dispute, but admitted, and make out a prima facie case in the absence of opposing or countervailing proof, entitling the plaintiffs to recover in this action.
To this case however, the defendant answers that he is the bona fide owner of the land, and that he holds the same by force and virtue of a valid deed of conveyance from the deceased, bearing date the 27th of June, 1857. *262This deed has been offered in evidence—it is in the common form of such instruments, and purports, for the nominal consideration of ten dollars to convey the land to the defendant in fee simple. The grant, under these circumstances, may be considered as a gift, and not a purchase. To this deed the plaintiffs have taken exception. They object to its validity on several grounds; either of which, if found to be true, is vital and fatal to the claim and title of the defendant. His possession and claim of title, rest upon this deed, and they must stand or fall upon the question of its validity, as a sufficient legal conveyance, of the land in dispute.
They object, in the first place, that the deceased, John Beeson, the grantor named in the conveyance, was not competent, by reason of unsoundness of mind, to execute and deliver a valid deed.
This is altogether a question of fact, to be determined by the jury, from the evidence in the cause. It is therefore, peculiarly and appropriately your duty, in respect to which, it would be improper for the court to intimate any opinion.
And, we may here properly remark, that the state or condition of mind of a person, where his mental soundness is brought into question, is to be proved as any other fact in the cause. It is true, you can not, in the nature of things, look in upon the human mind, and see its operations and true condition, or behold its thoughts or intentions in the processes of their birth and development. It is invisible to the bodily eye in natural light. You are compelled, therefore, to look to the external acts, or other outward visible manifestations of the party, as indicating his inward mental condition, or status. His age, his health, his mode of life, his manners and conversation, his acts and general conduct, both before and after the execution of the deed, are legitimate and proper matters to be considered by you, affording as they do, the only lights by which you can be safely guided to a wise and just solution of this question. You will therefore, most earnestly and deliberately consider all these matters.
*263Although the fact of soundness or unsoundness of mind, may be, and often is, a question difficult to determine; yet, when the fact of unsoundness is once settled, the rule of law, in respect to the fact of the execution and delivery of a deed, during the existence of this unsound condition of mind, is both plain and peremptory. The deed, under such circumstances, is utterly inoperative and void. But the unsoundness of mind, to work this result, must be such as to render him incapable, under the circumstances, of understanding and comprehending the nature and character of the act he was doing, and the legal consequences likely to flow from it.
So too, as to a weak and impaired mind, or mental imbecility, not amounting to absolute lunacy or utter unsoundness ; if undue influence, imposition, or fraudulent concealment was practiced or exerted on or over such a mind, a deed made and obtained under such circumstances, would be void, and void on the ground of fraud.
But the fraudulent imposition or influence to be sufficient to invalidate a deed, must be of such a character, as to impose upon and mislead, or such as to overbear the feeble will of the party to such a degree as to deprive him of his free and voluntary agency in respect to the transaction. His mind must be so énfeebled, or weakened, as to render him incapable, under the circumstances, of resisting the influence, and of asserting his own independent will.
The act of executing the deed, and the intention or will to do so, must concur—they must go together. It must be his intention and will to do it, or it is not his act and deed. The intention to do so, must be present in the act, and the act must be the result of his free voluntary determination. Fraud will vitiate any act, but it must be shown to exist,—it cannot be presumed without proof.
They object in the second place that the deed was not delivered. They contend that there was not only no ac-actual delivery by the grantor, old John Beeson, nor by *264any one authorized by h4m to deliver it; but further, that there was in fact, no intention on the part of the grantor to part with his control over the deed, or to divest himself of his estate in the land during his lifetime, or that it should be delivered to his nephew, John Beeson, Jr., during his, the grantor’s life.
Slow, as to the law in relation to the delivery of a deed. It is absolutely essential to the validity of a deed, that it be delivered by the party making it, himself, or by some person authorized by him to do so. It can only take effect from delivery;—without delivery it is a void deed, ab initia, that is, from the beginning.
A delivery, may be made either absolutely, that is to say, to the party named as grantee in the deed, or it may be conditional, that is, it may be delivered to a third person to hold till some condition be performed, or till the happening of some future event, and in such case, it is not considered as delivered, as a deed, but merely as an escrow or scrawl; which, cannot take effect as a deed, or in fact become the deed of the party, until the performance of the condition, or the happening of the future event contemplated by the grantor at the time he signed and sealed it. To make the delivery of a deed conditional, or its validity dependent upon the happening of some future event, it is not necessary that any express words to that effect should be used at the time, but the conclusion may be drawn from all the facts and circumstances attendant upon the transaction.
So too, in respect to the delivery of a deed absolutely no express words, or particular form, or ceremony is necessary ; it will be sufficient, if the party making the deed, satisfactorily signifies his intention, in any manner, whether by word or act, to deliver it, or put it into the possession of the grantee;—as, for example, by throwing it on the table with the intention that it may be taken up by the grantee, or by any other like act, signifying his intention to part with the deed, and to place or pass it into the possession of the other party.
*265And an actual delivery of a deed to a third person absolute in its character, for the use and benefit of the grantee, and so declared to be, if intended by the grantor to take effect as a conveyance of the land presently, that is, immediately, so as to divest his title, would be a sufficient delivery in as much as, the grantee is presumed to assent to that which is for his own benefit. But if the grantor did not mean or intend that the deed should take effect immediately, so as to divest his estate, but delivered it to such third person merely for safe custody as the depositary of it, and subject to his future control and disposition, this would not be such a delivery as is required by the law in order to make it a complete and valid deed.
It is proper I should here remark, that we do not consider this the case of an escrow; and I have only adverted to the doctrine of the law on the subject, because the counsel on both sides, have in the course of the argument, deemed it expedient to discuss the question.
The law presumes a man to be sane, or of sound mind, until the contrary is shown. He is bound by all his intentional acts. If insane, he can have no valid intention. He is presumed to be competent to make a deed, until it is shown that he is incompetent, and the burden of showing this devolves on the party objecting to the validity of the deed.
You will therefore consider and determine from all the evidence before you,
First, Whether the deceased, John Beeson, the elder, signed and sealed the deed of the 27th of June, 1857, the due and valid execution and delivery of which, is the subject of controversy in this action—and whether he did so freely and voluntarily, without any undue, improper or fraudulent constraint ? If he did not sign and seal it, freely and voluntarily, without any undue or fraudulent constraint, then the deed is not his deed, but is nugatory and void, and your verdict should be for the plaintiffs. But if you shall be satisfied, tfiat he did sign and seal it, of his own mind, without such unlawful con*266straint, then you will' consider further, and determine according to the evidence.
Second, Whether, at the time of so signing and sealing, he was capable of making a valid deed—and this inquiry necessarily involves the question of his mental condition, or status at the time, the soundness or unsoundness of his mind. And this question, allow me to say, is of such importance, as to demand at your hands, a careful, earnest and sifting examination and consideration of all the evidence which has been adduced on this point.
If, from age, or disease, or the visitation of providence, or from any other cause, no matter what, his mind was so unsound as to render him incapable of comprehending and understanding the nature and character of the act he was doing, and the consequences, in respect to himself and the estate, which would flow from it, if he had not mind enough to know, if he had not sufficient mental consciousness to comprehend that the effect of that act, if consummated, would be to divest his estate and interest in the land, then we say to you, that he was of unsound mind, according to the legal signification of these terms, and the deed would be void on this ground. But if you shall be of the opinion that his mind was not so utterly unsound as to invalidate a deed executed by him of his own free will, yet if you shall be satisfied from the evidence, that there existed great weakness or imbecility of mind, from age, disease or other cause, and that such undue influences were exerted upon him as to overcome his free volition and will, amounting to such a degree of constraint, as the deceased, in his then weak state, was unable to resist,—thus inducing or constraining him to do that, which, if left to his own unfettered and free mind, he would not have done—or if, in other words, it deprived him of his free agency, and prevented him from doing what he pleased with his property, then we say, if such be the case, the deed is void on the ground of fraud, and your verdict ought to be for the plaintiffs. But if after having maturely and fully considered the evi*267dence in this cause, touching the questions of unsoundness of mind, and of undue or fraudulent influence, you shall be of opinion that it has not been shown that either of these facts exist, to the degree or extent which I have heretofore indicated, then, you will consider and determine from the evidence—
Third, Whether the deceased, John Beeson, the elder, delivered the deed of the 27th of June, 1857, to Ms nephew, John Beeson, Jr.,the defendant, absolutely, or whether he delivered it absolutely and unconditionally, to Thomas Beeson for the use and benefit of the said John Beeson, Jr., declaring at the time that he so delivered it, and intending that it should take effect and operate as a then presentconveyance of the land; and this intention may be inferred if the facts in the case warrant such an inference. If you shall find such to be the real facts in the cause, as disclosed by the evidence, then your verdict should be for the defendant.
The mere recording of the deed, even by the authority of the grantor, is not in itself evidence of delivery. A delivery once complete and absolute, cannot be effected by anything the grantor may afterward say or do ; nor will the mere fact of the deed’s remaining in the hands of Thomas Beeson under instructions from the grantor to retain possession of the same until the grantor’s decease, and then to hand it over to the grantee, vitiate the transaction, or defeat its operating as a present conveyance.
But a deed to have any operative effect whatever as such, must be delivered in the grantor’s life-time—the delivery—that, which the law considers a delivery, cannot be made after the grantor’s death.
If on the contrary, however, you are satisfied that the deed was not delivered absolutely by old John Beeson, nor intended by him to take effect as a then present conveyance, but was handed by him to the said Thomas Beeson merely for safe custody or keeping, without intending to part with his future control over it, then, in such case, we say to you that this would not amount to a valid *268delivery, either in law or fact, although he may have intended, in case he should make no other disposition of it, that the deed should be delivered to the defendant, John Beeson, Jr., after his,, the grantor’s own death. And no delivery by Thomas Beeson in the grantor’s life-time, without his authority or consent, would be valid. If such, in your judgment, be the fact in the case, your verdict should he for the plaintiffs.
Verdict for the defendant.